Fourth Court of Appeals
                               San Antonio, Texas
                                   November 25, 2020

                                   No. 04-20-00485-CR

                                  Regino QUIÑONES,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019CR13882
                       Honorable Jefferson Moore, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on November 25, 2020.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of November, 2020.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court